DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the currently amended independent claims 1 and 7, none of the prior art alone or in combination neither disclose nor renders obvious device and/or method comprising the limitation of Page 3 of 12Appl. No. 16/071,122 Submission dated November 9, 2021Response to Office action dated August 10. 2021a moving mechanism configured to move the laser light irradiation unit and the light detection unit with respect to the plurality of flow path units to detect the foreign substance in the fluid in the selected one of the plurality of flow path units in combination with the remaining claim limitations.
a moving mechanism configured to move the laser light irradiation unit and the light detection unit with respect to the plurality of flow path units to detect the foreign substance in the fluid in the selected one of the plurality of flow path units, the closest prior art is Takeda, US20110294139A1, which discloses “para [0114], Fig. 12, shows a method of sequentially measuring each of the plurality of flow paths by moving the flow cell or the laser beam by step and repeat.” The prior art lacks the teaching of a mechanism to move the light source and the light detection unit with respect to the plurality of flow path units in the foreign substance in the fluid in the selected one of the plurality of flow path units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863